  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )     CRIMINAL ACTION NO.
     v.                           )        2:18cr327-MHT
                                  )            (WO)
CODY EUGENE MOBLEY                )

                        OPINION AND ORDER

    This cause is before the court on defendant Cody

Eugene Mobley’s unopposed motion to continue.             For the

reasons   set   forth    below,   the   court   finds   that   jury

selection and trial, now set for February 4, 2018, should

be continued pursuant to 18 U.S.C. § 3161(h)(7) to March

11, 2019.

    While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the court

is limited by the requirements of the Speedy Trial Act,

18 U.S.C. § 3161.       The Act provides in part:

          “In any case in which a plea of not
          guilty is entered, the trial of a
          defendant charged in an information or
          indictment with the commission of an
          offense shall commence within seventy
          days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared   before  a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).        The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        §     3161(h)(7)(A).             In   granting     such     a

continuance, the court may consider, among other factors,

whether the failure to grant the continuance “would be

likely    to   ...     result    in   a   miscarriage      of    justice,”

§ 3161(h)(7)(B)(i),        or     “would     deny     counsel     for    the

defendant or the attorney for the government reasonable

time necessary for effective preparation, taking into

account        the       exercise          of        due       diligence.”

§ 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Mobley in a speedy trial.                      In

September      2018,    Mobley    was     charged     in   a   superseding

                                      2
indictment    with   firearms-related              offenses   that   carry

especially severe mandatory minimum sentences; defense

counsel represents that the mandatory-minimum sentence

is 45 years.       Defense counsel further represents that

additional    time   is     needed        for     expert   testing    of   a

silencer and firearm.            Both defense counsel and the

government represent that the silencer must remain within

the   possession     of    the   Bureau           of   Alcohol,    Tobacco,

Firearms     and   Explosives,            which    presents    logistical

obstacles    to    testing.       The        expert      testing    appears

critical to the defense, and defense counsel should be

given   sufficient        time   to        complete     the   evaluation.

Furthermore, denial of sufficient time for the evaluation

could cause a miscarriage of justice, and the government

does not oppose a continuance.                  For these reasons, the

court concludes that a continuance is warranted to enable

Mobley to prepare effectively for trial.




                                      3
                             ***



    Accordingly, it is ORDERED as follows:

    (1) Defendant Cody Eugene Mobley’s motion to continue

(doc. no. 67) is granted.

    (2)   The   jury   selection   and   trial,   now   set   for

February 4, 2019, are continued to March 11, 2019, at

10:00 a.m. in Courtroom 2FMJ of the Frank M. Johnson Jr.

United States Courthouse Complex, One Church Street,

Montgomery, Alabama.

    DONE, this the 28th day of January, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                              4
